PER CURIAM.
It is conceded by the appellants that if the federal rule relating to the release of joint tort-feasors be applied, the release of those defendants who contributed to the payment of a portion of the judgment, will not release the appellants, noncontributing defendants. The appellants contend that the Pennsylvania rule is applicable and that the release of one or more of the defendants, joint tort-feasors, will release all. Without conceding that the Pennsylvania rule is as the appellants assert, we entertain no doubt that the federal rule is applicable. The action at bar serves a federal purpose since it is a qui tam action brought pursuant to Sections 3490-3494 and 5438 of the Revised Statutes of the United States, 31 U.S.C.A. §§ 231-235, 18 U.S.C.A. §§ 80, 82-86. See People of Porto Rico v. Rosaly y Castillo, 227 U.S. 270, 276, 33 S.Ct. 352, 57 L.Ed. 507; Garrett v. Moore-McCormack Co., 317 U.S. 239, 245, 63 S.Ct. 246, 87 L.Ed. 239; Brooklyn Savings Bank v. O’Neil, 324 U.S. 697, 715, 65 S.Ct. 895. Accordingly the order of the District Court is affirmed.